district court will resolve all pending matters as expeditiously as its
                      calendar permits. Accordingly, we
                                 ORDER the petition DENIED.




                                                          Gibbons




                                                                                          J.
                                                          Saitta


                      cc: Hon. Doug Smith, District Judge
                           William Carl Misiewicz
                           Attorney GenerallCarson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A


                IIH      Ea                                         _           v vr.xf